DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given via a phone call with applicant’s representative, Mr. David Weigand, on 3/31/21. 

3.  Pending amended claims 1-27 are allowed over the prior art of record. 
In view of the interview of record of 3/31/21 with applicant’s representative and the resulting amended claims per the Examiner’s amendments indicated below, the pending claims are allowed over the prior art of record, and the previous §35 USC §101 claim rejection is withdrawn. 
However, figures7A-9B remain objected to for the grounds and rationale previously set forth in the Final Office action of 10/16/20.  Replacement figures are requested for allowance of the application. 
Regarding the withdrawn §35 USC §101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) 

4.  Claims 1, 11, 14, 24 and 27 are amended by the examiner as follows (in view of the most recent claim set of 9/2/20): 
	1. (Currently Amended) An electronic trading system, comprising: 
	a memory; and 
	a processor in communication with the memory and configured to execute a plurality of instructions that cause the processor to: 
		configure a trading session of a predetermined length for a predetermined financial instrument; and 
		conduct the trading session according to a guaranteed minimum notional amount of liquidity for trading in the financial instrument, 
wherein the instructions that cause the processor to conduct the trading session comprise instructions that cause the processor to: 
	receive orders for the financial instrument from client terminals via a network, the client terminals associated with users of the electronic trading system; 
filter the orders based on parameters of the trading session and credentials of the users; 

determine from the aggregated orders total order interests on each trade side; 
trigger price improvement when the total order interests on each trade side is at least the guaranteed minimum notional amount of liquidity guaranteed by the trading session; 
generate improved prices through predefined values of a lookup table; 
provide the improved prices for order execution; and 
provide a notification to each of the users of the trading session for display via a graphical user interface, the notification enabling each of the users to (i) maintain an existing order among the orders and keep priority or (ii) re-order according to the improved prices and lose priority; 
in response to the notification, receive, via the graphical user interface, a selection by a first user of the users to cancel [[the first user’s]]an original order of the first user among the orders and place a new order according to the improved prices, but [[losing]]lose priority of the [[first user’s]] original order of the first user among the orders; 
determine a priority order of the orders, including the new order, reflecting that the first user has lost priority of the [[first user’s]] original order of the first user; and 
execute at least some of the orders according to the determined priority order, wherein a value of the executed orders equals or exceeds the guaranteed minimum notional amount of liquidity. 

11. (Currently Amended) The electronic trading system of claim 1, wherein the [[first user’s]]original order of the first user is executed at a new bid or a new ask that generates a saving for a customer associated with the first user. 

14. (Currently Amended) A processor-implemented electronic trading method, comprising: 
	configuring a trading session of a predetermined length and for a predetermined financial instrument; and 
	conducting the trading session according to a guaranteed minimum notional amount of liquidity for trading in the financial instrument, wherein conducting the trading session comprises: 
		receiving orders for the financial instrument from client terminals via a network, the client terminals associated with users of an electronic trading system; 
filtering the orders based on parameters of the trading session and credentials of the users; 
aggregating the orders during an order entry phase of the trading session; 
determining from the aggregated orders total order interests on each trade side; 
triggering price improvement when the total order interests on each trade side is at least the guaranteed minimum notional amount of liquidity guaranteed by the trading session;
generating improved prices through predefined values of a lookup table; 

providing a notification to each of the users of the trading session for display via a graphical user interface, the notification enabling each of the users to (i) maintain an existing order among the orders and keep priority or (ii) re-order according to the improved prices and lose priority; 
in response to the notification, receiving, via the graphical user interface, a selection by a first user of the users to cancel the [[first user’s]]an original order of the first user among the orders and place a new order according to the improved prices, but losing priority of the [[first user’s]] original order of the first user among the orders; 
determining a priority order of the orders, including the new order, reflecting that the first user has lost priority of the [[first user’s]] original order of the first user; and 
executing at least some of the orders according to the determined priority order, wherein a value of the executed orders equals or exceeds the guaranteed minimum notional amount of liquidity. 

24. (Currently Amended) The method of claim 14, wherein the [[first user’s]]original order of the first user is executed at a new bid or a new ask that generates a saving for a customer associated with the first user. 

27. (Currently Amended) A processor-readable non-transient medium storing instructions that, when executed by a processor, cause the processor to: 

	conduct the trading session according to a guaranteed minimum notional amount of liquidity for trading in the financial instrument; 
wherein the instructions that cause the processor to conduct the trading session comprise instructions that cause the processor to: 
	receive orders for the financial instrument from client terminals via a network, the client terminals associated with users of an electronic trading system; 
filter the orders based on parameters of the trading session and credentials of the users; 
aggregate the orders during an order entry phase of the trading session; 
determine from the aggregated orders total order interests on each trade side; 
trigger price improvement when the total order interests on each trade side is at least the guaranteed minimum notional amount of liquidity guaranteed by the trading session; 
generate improved prices through predefined values of a lookup table; 
provide the improved prices for order execution; and 
provide a notification to each of the users of the trading session for display via a graphical user interface, the notification enabling each of the users to (i) maintain an existing order among the orders and keep priority or (ii) re-order according to the improved prices and lose priority; 
an original order of the first user among the orders and place a new order according to the improved prices, but [[losing]]lose priority of the [[first user’s]] original order of the first user among the orders; 
determine a priority order of the orders, including the new order, reflecting that the first user has lost priority of the [[first user’s]] original order of the first user; and 
execute at least some of the orders according to the determined priority order, wherein a value of the executed orders equals or exceeds the guaranteed minimum notional amount of liquidity. 

5.  The following is an examiner’s statement of reasons for allowance over the prior art: 
The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 14 and 27 include substantially these features of claim 1): 
“trigger price improvement when the total order interests on each trade side is at least the guaranteed minimum notional amount of liquidity guaranteed by the trading session; 
generate improved prices through predefined values of a lookup table; 
provide the improved prices for order execution; and 
provide a notification to each of the users of the trading session for display via a graphical user interface, the notification enabling each of the users to (i) existing order among the orders and keep priority or (ii) re-order according to the improved prices and lose priority; 
in response to the notification, receive, via the graphical user interface, a selection by a first user of the users to cancel [[the first user’s]]an original order of the first user among the orders and place a new order according to the improved prices, but [[losing]]lose priority of the [[first user’s]] original order of the first user among the orders; 
determine a priority order of the orders, including the new order, reflecting that the first user has lost priority of the [[first user’s]] original order of the first user; and 
execute at least some of the orders according to the determined priority order, wherein a value of the executed orders equals or exceeds the guaranteed minimum notional amount of liquidity.”

6.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
	Sweeting (US Patent Publication 2010/0250425 A1) discloses arranging a trading priority for trade orders and teaches providing an interface for a user to see an indication of price improvement for items of a trade and to select an improved price and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Monday - Friday 8am – 4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696